ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Walbridge Aldinger Company                  )      ASBCA Nos. 61392, 62258
                                            )
Under Contract No. 7300095762               )

APPEARANCES FOR THE APPELLANT:                   Eric L. Nelson, Esq.
                                                  Smith, Currie and Hancock LLP
                                                  Atlanta, GA

                                                 Donald H. Spence, Jr., Esq.
                                                  Spence & Becker, LLC
                                                  Gaithersburg, MD

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 MAJ Sean B. Zehtab, JA
                                                 Robert B. Neill, Esq.
                                                  Trial Attorneys

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: April 23, 2020



                                                LYNDA T. O’SULLIVAN
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61392, 62258, Appeals of
Walbridge Aldinger Company, rendered in conformance with the Board’s Charter.

       Dated: April 23, 2020




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2